           Case 2:20-cv-01587-ACA Document 19 Filed 07/28/20 Page 1 of 2




 IMANAKA ASATO, LLLC                       THE DAVENPORT LAW FIRM
 Steven K. S. Chung (1751)                 LLC
 Timothy E. Ho (4526)                      Courtney L. Davenport (pro hac vice)
 745 Fort Street Mall, 17th Floor          18805 Porterfield Way
 Honolulu, HI 96813                        Germantown, MD 20874
 Tel: 808/521-9500                         Tel: 703/901-1660
 808/541-9050 (fax)                        courtney@thedavenportlawfirm.com
 schung@imanaka-asato.com
 tho@imanaka-asato.com                     THE FRASER LAW FIRM, P.C.
                                           Michael T. Fraser (pro hac vice)
 BLOOD HURST & O’REARDON,                  4120 Douglas Blvd., Suite 306-262
 LLP                                       Granite Bay, CA 95746
 Timothy G. Blood (pro hac vice)           Tel: 888/557-5115
 Paula R. Brown (pro hac vice)             866/212-8434 (fax)
 Jennifer L. MacPherson (PHV               mfraser@thefraserlawfirm.net
 forthcoming)
 501 West Broadway, Suite 1490
 San Diego, CA 92101
 Tel: 619/338-1100
 619/338-1101 (fax)
 tblood@bholaw.com
 pbrown@bholaw.com
 jmacpherson@bholaw.com
 Attorneys for Plaintiffs
                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII
 ROMAN ANDERSON, individually              CIVIL NO. 1:20-cv-00290-HG-WRP
 and on behalf of all others similarly
 situated,                                 PLAINTIFF ROMAN
                                           ANDERSON’S NOTICE OF
                 Plaintiff,                VOLUNTARY DISMISSAL
                                           WITHOUT PREJUDICE AS TO
           vs.                             DEFENDANTS SUBARU
                                           CORPORATION AND DENSO
 SUBARU OF AMERICA, INC., a New            CORPORATION; CERTIFICATE
 Jersey corporation; SUBARU CORP., a       OF SERVICE
 Japanese corporation; DENSO
 INTERNATIONAL AMERICA, INC.,
 a Delaware corporation; and DENSO
 CORP., a Japanese corporation,            Magistrate Judge Wes Reber Porter
                                           Trial Judge: Helen Gillmor
                 Defendants.               Trial Date: Not Set
                                           JURY TRIAL DEMANDED




00166668
            Case 2:20-cv-01587-ACA Document 19 Filed 07/28/20 Page 2 of 2




        PLAINTIFF ROMAN ANDERSON’S NOTICE OF
     VOLUNTARY DISMISSAL WITHOUT PREJUDICE AS TO
DEFENDANTS SUBARU CORPORATION AND DENSO CORPORATION

           Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,

Plaintiff Roman Anderson hereby files this Notice of Voluntary Dismissal Without

Prejudice as to Defendants Subaru Corporation and Denso Corporation, in the

above-captioned matter. Each side to bear its own attorneys’ fees and costs. Neither

defendant has served an answer or a motion for summary judgment in this matter.

           DATED: Honolulu, Hawaii, July 28, 2020.

                                            /s/ Steven K. S. Chung
                                            STEVEN K. S. CHUNG
                                            TIMOTHY E. HO
                                            TIMOTHY G. BLOOD (pro hac vice)
                                            PAULA R. BROWN (pro hac vice)
                                            JENNIFER L. MacPHERSON
                                            COURTNEY L. DAVENPORT (pro hac
                                            vice)
                                            MICHAEL T. FRASER (pro hac vice)
                                            Attorneys for Plaintiff
                                            ROMAN ANDERSON




                                             1
00166668
